[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE (#198)
The plaintiff's motion to strike the first, second and third special defenses and the first through sixth counts of the counterclaim of the defendants, Mark P. Shore and Debra A. Shore, CT Page 925 is denied. The plaintiff has filed Exhibits A through BB in support of his motion to strike, however, "[a] `speaking' motion to strike (one imparting facts outside of the record) will not be granted." Doe v. Marselle, 38 Conn. App. 360, 364, 660 A.2d 871
(1995). Furthermore, the plaintiff has violated Practice Book § 155 in that he has cited no authority in support of his motion to strike the special defenses and counts one through four of the counterclaim. The defendants withdrew counts five and six of their counterclaim on October 18, 1995.
RICHARD J. TOBIN, JUDGE